Citation Nr: 1520626	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) on an extraschedular basis, for substitution purposes.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU), for substitution purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  The Veteran died in August 2014, and the Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the VA RO in St. Louis, Missouri, which granted the Veteran's claim for service connection for PTSD and assigned an initial disability rating of 30 percent.  The Veteran appealed this decision to the Board, and in February 2014, the Board granted an initial disability rating of 70 percent for the Veteran's PTSD, declined to refer the Veteran's claim for extraschedular consideration, and remanded the issue of entitlement to a TDIU for additional development.

The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Veteran died while his appeal was pending.  In September 2014, the Court granted the Appellant's request to be substituted as the claimant for the purpose of pursuing this appeal.  In December 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's February 2014 decision only to the extent that it declined to refer the claim for an extraschedular rating for PTSD.

In December 2014, the RO issued a deferred rating decision in which it was noted that several issues required rating.  To the extent this development has not yet been completed, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Joint Motion noted that it was premature for the Board to decline to assign an extraschedular rating for the Veteran's PTSD when, as the Board noted in its February 2014 remand, the record was incomplete as to the degree to which the Veteran's PTSD caused him to experience occupational impairment.  There is no indication that the AOJ has completed the development directed in the Board's February 2014 remand relating to the Veteran's occupational impairment.  Therefore, the AOJ should take the steps necessary to carry out the development requested in the Board's February 2014 remand.  Following this additional development, the AOJ should address whether the Veteran's claim for an increased rating for PTSD warrants referral for consideration of an extraschedular rating.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant's claims file to the June 2012 VA examiner and ask the examiner to provide an addendum opinion addressing the impact of the Veteran's PTSD on his employment.  If the June 2012 VA examiner is not available, another qualified examiner should be asked to provide the requested opinion.

Specifically, the examiner should opine whether the Veteran, during his lifetime, was precluded solely by 

reason of his service-connected PTSD from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Only symptoms related to the Veteran's service-connected PTSD should be considered in determining whether he was precluded from obtaining and maintaining employment during his lifetime.  Symptoms related to non-service-connected disabilities should not be considered in this determination.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached and clearly indicate what records were reviewed in reaching such opinions. 

2.  Then, readjudicate the claims for an increased rating for PTSD on an extraschedular basis and a TDIU.  If any decision is adverse, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

